DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submissions filed on May 4, 2021 and May 12, 2021 have been entered.

Election/Restrictions

In the response filed on June 26, 2020, the presence of no immediate release component was elected. Therefore claim 17, which requires an immediate release component, has been withdrawn from further consideration.

Response to Arguments

Applicants' arguments, filed May 4, 2021 and May 12, 2021, have been fully considered but they are not deemed to be fully persuasive.  The following rejections and/or objections constitute the complete set presently being applied to the instant application. Note that except for differences in pagination, the arguments filed May 4, 2021 are the same as those filed on May 12, 2021. 
All images in the file wrapper are in black and white and feature such as highlighting render the images in the file wrapper much harder to read.
Berge et al. and Colombo et al. are no longer used to reject the instant claims as Bechtold et al. renders obvious the use of a solid dispersion of olaparib and the additional references were used to render obvious a solid dispersion using a co-ground nanocrystal formulation of a salt of olaparib that is no longer required by the amended claims. Therefore the arguments regarding Berge et al. and Colombo et al. are moot.

Specification

The disclosure is objected to because of the following informalities: the use of the term SOLUPLUS, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term. A cursory review of the specification did not locate other trade names or marks 
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Appropriate correction is required.

Claim Rejections - 35 USC § 112 – Written Description

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 8 and 11 – 16 were rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or written description rejection is MAINTAINED for the reasons set forth herein.
The instant claims are drawn to an olaparib containing composition whose ingredients are mainly defined by function, with particular pharmacokinetic parameters and release profiles under certain assay conditions required. Beyond olaparib, only broad classes of ingredients (e.g., a release rate adjusting polymer or additives) are required by the claims.
An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. Amer. Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997). Possession may be shown in a variety of ways including description of an actual reduction to practice, or by showing that the invention was "ready for patenting" such as by the disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention. An adequate written description of a chemical invention also requires a precise definition, such as by structure, formula, chemical name, or physical properties, and not merely a wish or plan for obtaining the chemical invention claimed. A functional claim may simply claim a desired result, and may do so without describing species that achieve that result. But the specification must demonstrate that the applicant has made a generic invention that achieves the claimed results and do so by showing that that the applicant 
Here the specification fails to sufficiently identify how the desired result of Cmin,ss, Cmax,ss, steady-state plasma concentration peak to valley ratio and dissolution are achieved with a representative number of species within the claimed genus of sustained and controlled release pharmaceutical compositions. A description which renders the claim invention obvious does not satisfy the written description requirement (p 1172, Ariad v. Eli Lilly, 598 F3d 1336, 94 USPQ2d 1161, citing Lockwood v. Am. Airlines). The specification prepares a double layered osmotic pump controlled release tablet or matrix type tablets. Figures 13 – 15 of the instant application shows the blood plasma levels of olaparib in an animal model but these would not appear to be steady state values as required by the instant claims as only a single dose form was given and the serum concentration measured over time and therefore it cannot be determined if the specific formulations in the specification does in fact meet the functional limitations of the instant claims. The claims also require the use of “an improved dissolution form” that will also alter the pharmacokinetics of the dosage form, as dissolution of the drug will impact the bioavailability of the drug, which in turn will alter the plasma concentration of the drug over time. While general guidelines are known in the field, such as the use of the claimed “release rate adjusting matrix polymer” that can provide for either faster or slower release of a particular drug, the specification provides inadequate guidance as to the different types of oral sustained and controlled release pharmaceutical compositions encompassed by the claims and how such forms would be prepared (e.g., form, ingredient and amounts of the various ingredients) that result in dosage forms exhibiting min,ss and Cmax,ss. Even if the data showed that the dosage forms prepared in the specification do in fact fall within the scope of the claims, such species would not form a representative number of species within a genus that is also required to meet the written description requirement due to the limited formulations and types of dosage forms compared to the much broader scope of the claims. 
The dependent claims fall therewith as they do not require sufficient structure such that the written description requirement is fully satisfied.

Applicants traverse this rejection on the grounds that there is a misunderstanding as to the scope of the claims, which have been amended. The amendments and previously filed observations mean that the requirements for written description have been met.
These arguments are unpersuasive. While claim 1 now encompasses compositions in which just one of a salt, co-ground mixture, nanocrystals or solid dispersion of olaparib is present, the limited examples of such formulation in the specification still does not result in a representative number of species for each genus being present. One can prepare various formulations that comprise at least one of such form of olaparib with a release rate adjusting polymer, but the specification does not provide adequate guidance as to how to prepare a representative number of species to demonstrate possession of the full scope of all olaparib formulations that comprise at least one of such improved dissolution form of olaparib with a release rate adjusting matrix polymer and meet the claimed pharmacokinetic parameters.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 – 8 and 11 – 16 are rejected under 35 U.S.C. 103 as being unpatentable over Mateo et al. (Targ Onco, published online May 12, 2016) in view of Bechtold et al. (US 8,475,842) and Liu et al. (Int J Pharm, 2014). 
Mateo et al. discloses olaparib is a poorly soluble drug with 16 capsules per day required to deliver the approved 400 mg, twice-daily so a tablet formulation was developed to reduce pill burden (abstract) when treating patients with cancer to shrink tumors harboring BRCA1/2 mutations (p 402, col 1, ¶ 1). The capsule formulation was approved in both the EU and US in December 2014 (p 402, col 2, ¶ 1). The pharmacokinetics, efficacy and tolerability of the approved olaparib CAP formulation and melt-extrusion tablet (TAB) formulated with improved bioavailability was compared (p 402, col 2, ¶¶ 1 – 2). Section 3.2 summarizes the bioavailability assessment with parameters also being reported in table 2, which reports the steady state parameters on day 29 after multiple dosing with TAB or CAP. The approved CAP formulations showed a Cmax,ss of 5.70 or 6.36 µg/mL and a Cmin,ss of 1.86 or 1.04 µg/mL while the 200, 300 or 400 mg TAB formulations had Cmax,ss 6.88, 9.37 and 6.36 µg/mL respectively and Cmin,ss of 1.00, 1.84 and 1.04 µg/mL respectively (table 2). Similar efficacy based on the percentage change in tumor size after 8 and 16 weeks was seen for the 400 mg BD CAP, 300 mg BD TAB and 400 mg BD TAB formulations (p 412, col 2, ¶ 2). While antitumor activity was not a primary objective with limited number of patients in each subgroup, the overall response rate was about 30%, confirming the anticancer activity of olaparib in patients with a gBRCAm (p 414, col 1, ¶ 1).
The presence of olaparib in an improved dissolution form with a release rate adjusting matrix polymer is not disclosed. 

Liu et al. discloses that nimodipine is a class II drug that exhibits typical characteristics of high permeability and poor solubility with an oral bioavailability of about 5 – 13% with poor dissolution considered a substantial factor limiting its oral absorption (¶ bridging cols 1 and 2 on p 529). Tablets are the most popular dosage form but the short half-life of nimodipine results in multiple doses per day being required, max that was less than half of the reference with a significantly prolonged Tmax with relative bioavailabilities of 67.0% and 121.1% (section 3.6).The two step strategy is a promising method to control the in vivo concentration fluctuation and improve oral absorption bioavailability of insoluble drugs (p 538, col 1).
max,ss and Cmin,ss) of Mateo et al. that are part of an approved olaparib treatment regimen that has demonstrated efficacy with lower peak-valley plasma concentration variation to attenuate the increased risk of adverse reactions as disclosed by Liu et al. arising from peak-valley plasma concentration variation. The selection of the particular ingredients (e.g., polymer for the solid dispersion and boost layer) and amount of each ingredient in the dosage form is within the skill of the person of ordinary skill in the art. The amount of a specific ingredient in a composition is clearly a result effective parameter that a person of ordinary skill in the 
Claim 2 requires a certain percent of release determined by the recited method of measuring the release of the drug. “As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.” MPEP 2113 The evidence of record does not establish that a dosage form does not have the properties relied upon.
Claim 4 contains product-by-process limitations relating to how the various improved dissolution forms are prepared. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) MPEP 2113. The solid dispersion of Bechtold et al. is prepared by a melt dispersion method.

Applicants traverse this rejection on the grounds that the present application achieves advantages including more accurate and predictable in vivo plasma concentrations that can be adjusted, that are more convenient for clinical use and the size and/or quantity to tablets or capsules required for effective therapeutic dose is minimized. The differences between each individual reference and the claims are set forth. For example, the immediate release formulations of Mateo may have some of the same pharmacokinetic parameters as claimed but are immediate release formulations that are analogous to comparative example 1. It is not sufficiently clear how the immediate release tablets of Bechtold relate to the claimed composition or cure the deficiencies of Mateo. The person skilled in the art would not be motivated by Liu to modify Mateo and Bechtold as Mateo teaches reducing pill burden by optimizing dose and administration schedule. Liu teaches means for decreasing blood concentration fluctuations and increased oral bioavailability of NMD (nimodipine) that can be prepared in a controlled release solid dosage but does not mention olaparib or any other drug and each drug must be studied individually to determine the feasibility of preparing a given drug in a sustained and controlled release fashion. The methodology of Mateo and Liu are totally different from one another and would not have provided a reason to combine. Olaparib is a high dose, BCS class IV drug while NMD is a low dose, BCS II drug that are poorly soluble with high permeability and can be easily prepared in a sustained and controlled release form but class IV drugs are poorly soluble with low permeability which means they are difficult to prepare in sustained and controlled release formulations after solubilization. Given the differences in behavior between NMD and olaparib, the max and AUC.
These arguments are unpersuasive. The problem of large number of pills for olaparib affecting compliance was already appreciated in the prior art (Mateo et al. and Bechtold et al.) and the claims do not contain any limitations as to the number and/or size of the composition that must be administered to bring about the claimed function.
Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The arguments and evidence of record have not established that the differences in behavior of class II and class IV drugs would lead .

Claims 1 – 8 and 11 – 16 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (Arch Gynceol Obstet, 2013 in view of Bechtold et al. (US 8,475,842) and Liu et al. (Int J Pharm, 2014). 
Chen et al. discloses that olaparib is one the best understood PARP inhibitors targeting DNA repair mechanisms (abstract). Following a single capsule oral dose, olaparib was rapidly absorbed (p 369, col 1, ¶ 3). Following dosing to cancer patients at doses of 400 mg bd, the population estimated maximum plasma concentration at steady state (Cmax,ss) ranged from 1.45 – 11.0 µg/mL (p 369, col 2, ¶ 1). As shown in table 2, clinical trials for ovarian cancer can use 400 mg bd or dose escalation up to 600 mg bd of olaparib. The phase I/II clinical data shows great clinical promise (p 373, col 2, ¶ 3).
The presence of olaparib in an improved dissolution form with a release rate adjusting matrix polymer is not disclosed.
Bechtold et al. and Liu et al. are discussed above.
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to prepare a dosage form as disclosed by Liu et al. with a solid dispersion of olaparib in the drug containing layer with pharmacokinetic parameters as disclosed by Chen et al. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would max,ss) range from 1.45 – 11.0 µg/mL. Bechtold et al. discloses that dosing of olaparib is a challenge and formulations that require the administration of fewer dosage forms are desirable. The bioavailability of olaparib can be increased using a solid dispersion as disclosed by Bechtold et al. but Liu et al. discloses that such a strategy alone does not allow for improved solubility and dissolution and control of the release behavior to decrease plasma concentration fluctuations. The person of ordinary skill in the art would reasonably expect that solid dispersions of drug such as nimodipine or olaparib could be used in the push-pull osmotic pump technology of Liu et al. It also would have been obvious to produce a final osmotic dosage form with a solid dispersion of olaparib that matches the pharmacokinetics of Chen et al. for an olaparib treatment regimen in clinical trials that has shown promise with lower peak-valley plasma concentration variation to attenuate the increased risk of adverse reactions as disclosed by Liu et al. arising from peak-valley plasma concentration variation. The selection of the particular ingredients (e.g., polymer for the solid dispersion and boost layer) and amount of each ingredient in the dosage form is within the skill of the person of ordinary skill in the art. The amount of a specific ingredient in a composition is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been customary for an artisan of ordinary skill to determine the optimal amount of each ingredient to add in order to best 
Claim 2 requires a certain percent of release determined by the recited method of measuring the release of the drug. “As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.” MPEP 2113 The evidence of record does not establish that a dosage form does not have the properties relies upon.
Claim 4 contains product-by-process limitations relating to how the various improved dissolution forms are prepared. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) MPEP 2113. The solid dispersion of Bechtold et al. is prepared by a melt dispersion method.

Regarding Chen et al., Applicants argue that Chen discloses an immediate release formulation and not one with olaparib in an improved dissolution form or various 
These arguments are unpersuasive. The arguments relating to Bechtold et al. and Liu et al. were addressed above. Given the knowledge of the person of ordinary skill in the art and the teachings of the applied prior art as to the effects of peak valley plasma level variations, the person of ordinary skill in the art would seek to minimize such variations such as by the use of a zero order release dosage form. There is currently no evidence as to the unexpected and critical nature of a peak to valley ratio of less than 6. As set forth on p 4 of the February 9, 2021 Office Action, the data was not submitted in an evidentiary form and no additional explanation as to how the differences observed go beyond those that would expected between an immediate release formulation of the drug and an non-immediate release dosage form such as the PPOP device of Liu et al. While example 2 does now fall within the scope of the claims for the improved dissolution form of the olaparib, any evidence from this example would not be reasonable commensurate in scope with the claims given the specificity of the ingredients and structure of the dosage form and the generality and breadth of the instant claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nissa M Westerberg whose telephone number is (571)270-3532.  The examiner can normally be reached on M - F 8 am - 4 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Nissa M Westerberg/Primary Examiner, Art Unit 1618